Citation Nr: 0520148	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-05 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected left hip and left 
knee disorders.

Entitlement to an increased rating for bursitis of the left 
hip with left gluteal atrophy, currently rated as 10 percent 
disabling.

Entitlement to an increased rating for chondromalacia of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for a low back disorder, claimed as secondary to 
service-connected left hip and left knee disorders, and 
continued 10 percent disability ratings for bursitis of the 
left hip with gluteal atrophy and chondromalacia of the left 
knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her VA Form-9, Appeal to the Board of Veterans' Appeals, 
the veteran requested a hearing be scheduled at VA's central 
office.  In December 2003, she indicated that she did not 
wish to have a hearing at the central office, but would be 
available for a hearing in Phoenix.  In April 2005 a letter 
was sent to the veteran asking her if she still wanted a 
hearing, and if so if she wanted a hearing before a hearing 
officer or a Veterans Law Judge.  The veteran requested a 
hearing be held at the RO before a Veterans Law Judge.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development.

The RO should add the veteran's 
name to the schedule of hearings 
to be conducted at the RO before 
a traveling Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




